DETAILED ACTION
This action is a first non-final Office action for the reissue application control No. 17/011,214. In a preliminary amendment filed on 09/03/2020, Applicant added claims 21-39 relative to the original claims of the US patent number 10,068,938. Thus claims 1-39 are pending in this application, among those, claims 1, 11, 22 and 31 are independent. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,068,938 (the ‘938 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement (IDS)
The IDS filed on 09/03/2020 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Maintenance Fee Reminder
	Applicant is reminded that maintenance fee for the 3.5 year window is opened for the ‘938 patent starting 09/04/2021. The last day to pay is 09/06/2022 or the patent will be expired on that day due to the failure to pay the required maintenance fee. 
It is noted that under 35 USC 251, there is no basis for a reissue application of an expired patent.  
Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
Note: The submitted copy of the Reissue Oath/Declaration filed on 12/08/2020 is unreadable, please see attachment. The following rejection is the best guess by the Examiner. 

MPEP 1412.03 (V) (A), in relevant part, states that:
V.    BROADENING REISSUE - OATH/DECLARATION REQUIREMENTS
A.    Reissue Application Filed On or After September 16, 2012
Any reissue application filed on or after September 16, 2012 must be applied for by all of the patentees. However, in a broadening reissue application filed on or after September 16, 2012, the original reissue oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest (see 37 CFR 1.175(c)(2) ). See also MPEP § 1414. A supplemental oath or declaration to account for errors corrected subsequent to the original oath or declaration is not needed for the application; however, a replacement oath or declaration would still be required where there is a failure to identify any error, or a failure to identify at least one error of the type that would support a reissue. Such a replacement oath or declaration must be signed by all of the inventors, unless the application for the patent (for which reissue is requested) was filed under 37 CFR 1.46  by the assignee of the entire interest.
For any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. See 37 CFR 1.175(b). A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. 
Emphasis added.

The reissue oath/declaration filed on 12/08/2020 is defective because it does not positively identify (i) this is a broaden reissue application, (ii) a specific claim that the application seeks to broaden and (iii) at least one limitation that is removed to make a claim broader. See 37 CFR 1.175(b), MPEP § 1412.03 and MPEP 1414 (II) (C) for compliance.
For those above reasons, claims 1-39 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR 1.175.
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding reissue claims, MPEP 1453 (II), in relevant part, states that:
II.    THE CLAIMS
….
Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. The failure to submit the claim status will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
….
In this instant case, no identifier has been provided for each of claims 1-39, i.e., each of claims 1-20 should be identified as “original” and each of claims 21-39 should be identified as “new”. Correction is requested.
Status of the Claims
The following is the current status of the claims, relative to the patent claims:
Claims 1-39 are pending in this application, among those, claims 1, 11, 22 and 31 are independent.
Prior Art
Claims 1-39 are examined based on the following reference:
US Patent Application No. 2002/0019069 to Wada (“Wada”).
US Patent No. 6,381,838 to Ahn et al. (“Ahn”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,048,352 (the ‘352 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they both require or claim the same limitations such as a semiconductor substrate, image pick-up area, through hole, transparent plate, insulating film, an electrically conductive material, and coplanar surface between a first side of substrate/device and the image pick-up area. 
There are some minor differences such as claims 1-10 of the ‘352 patent only require electrically conductive material filling, not hardened paste filling a through hole and wordings which are not exactly the same as compared to claims 1-39 of this reissue application. Regarding hardened paste filling, the difference is obvious to an ordinarily skilled artisan (POSITA) since this practice has been popular in the semiconductor industry. For example, Ahn discloses using an electrically conductive material such as metal paste to fill a through hole and then the material is hardened (see col. 5:61 – col. 6:22). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday - Thursday from 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991